Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         15-MAR-2019
                                                         07:52 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                           ALLY BANK,
      Respondent/Plaintiff-Counterclaim Defendant-Appellee,

                                 vs.

                         JOHN HOCHROTH,
     Petitioner/Defendant-Counterclaim Plaintiff-Appellant,

                                 and

     SABINA MYOHYUNG HOCHROTH aka SABINA MYO-HUANG HOCHROTH;
                    ISLAND HOME MORTGAGE, LLC,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 16-1-0313-02)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
       and Circuit Judge Kubo, in place of McKenna, J., recused)

          Petitioner/Defendant-Counterclaim Plaintiff-Appellant

John Hochroth’s application for writ of certiorari, filed on

February 1, 2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 15, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Edward H. Kubo, Jr.